Citation Nr: 0927692	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 16, 
2005, for a 10 percent rating based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating was received 
on August 16, 2005.

2.  The earliest date within one year prior to August 16, 
2005, upon which it is ascertainable that the Veteran's 
service-connected disabilities had worsened is July 14, 2005.


CONCLUSION OF LAW

The criteria for an effective date of July 14, 2005, but no 
earlier, for a 10 percent rating for multiple service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.324, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim. 

A September 2005 VCAA letter generally explained the evidence 
necessary to substantiate the claim for an increased rating 
for urethral stricture.  This letter also informed him of his 
and VA's respective duties for obtaining evidence. 

In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  To the extent the 
Veteran's appeal for an earlier effective date for the 
assignment of a 10 percent rating for multiple noncompensable 
disabilities may be construed as a claim for an increased 
rating, there must be a demonstration that there was no 
prejudicial error in the lack of such notice.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. 37 (2008).    

Here, the Veteran is not appealing for a rating higher than 
already assigned, but rather for an effective date earlier 
than the date of receipt of his claim for a higher rating.  
The circumstances presented in this appeal could not have 
been foreseen at the time VCAA notice was issued in September 
2005.  Nevertheless, the Veteran has received notice of the 
laws and regulations pertaining to assignment of a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities, and pertaining to assignment of an effective 
date for award of such evaluation, in a statement of the case 
issued in January 2007, such that a reasonable person would 
at that point in time understand the basis and criteria for 
the assignment of the effective date and the rating assigned.  
Further, as noted above, the Veteran had received notice in 
March 2006 as to the manner in which ratings and effective 
dates are assigned, pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the Veteran does not now seek a 
rating in excess of 10 percent, and his rating is the highest 
applicable rating based on consideration of multiple 
noncompensable service-connected disabilities pursuant to 
3.324, no useful purpose would be served by VCAA notice that 
meets the letter of the additional requirements of Vazquez, 
such as notification of specific rating criteria and 
Diagnostic Codes and the extent to which those rating codes 
may not reflect the impact of the Veteran's disability on his 
daily activities or ability to seek or maintain employment.

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice required pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not completed prior 
to the initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional relevant treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding available and relevant 
evidence with respect to the Veteran's claim.

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it has a duty to ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Here, the VA examination was not adequate.  The 
claims file was not available and the examiner did not 
discuss all applicable rating criteria.  However, the Veteran 
is not appealing the rating assigned (which was increased 
from noncompensable to 10 percent based on multiple 
noncompensable service-connected disabilities) but rather the 
effective date assigned.  The Board can conceive of no 
circumstance under which a more adequate VA examination would 
substantiate a claim for an effective date prior to the date 
of claim in this matter.  The new examination results would 
be received later than the effective date already assigned in 
this matter.  The date upon which an increase in service-
connected disability was ascertainable during the period for 
consideration could be no earlier than the date private 
medical evidence to this effect was received, i.e., July 14, 
2005, and updated VA examination results would have no 
bearing on this fact.  Accordingly, the Board finds any 
deficiency in the September 2005 VA examination constitutes 
no more than non-prejudicial error.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed, or, to 
the extent they have not been adequately developed, any such 
deficiency constitutes no more than non-prejudicial error.  
Accordingly, no further development is required to comply 
with the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

One exception is that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection is the day following separation from 
active service or the date entitlement arose if a claim is 
received within one year after separation from service. 
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Another exception is that the effective date of an award of 
increased compensation to a veteran shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if his application for increase is 
received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the 
effective date is the date of receipt of claim, or the date 
entitlement arose, which ever is later.  38 C.F.R. § 
3.400(o)(1).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, the 
rating agency is authorized to apply a 10-percent rating, but 
not in combination with any other rating.  38 C.F.R. § 3.324.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  




Factual Analysis

As a preliminary matter, the Board acknowledges the Veteran's 
contentions in a letter dated in October 2006 that he was not 
properly advised of how to apply for service-connected 
disability benefits at the time of discharge from service.  
The fact that the RO informed the Veteran by a rating 
decision dated in July 2006 that service connection had been 
awarded in April 1973 for his stricture of the urethra, and 
that a noncompensable rating was assigned at that time, may 
have caused some confusion in this regard.  (See July 2006 RO 
rating decision, Reasons for Decision.)  The Veteran is 
advised that, as detailed below, he was in fact awarded 
service connection for stricture of the urethra effective the 
day following his discharge from service, and assigned a 
rating of 10 percent at that time, but that his rating was 
reduced to a noncompensable rating effective April 1973.

In a rating decision dated in January 1968, the Veteran was 
awarded service connection for stricture of the urethra, and 
a disability rating of 10 percent for this disability was 
assigned, both effective November 9, 1967, the day after his 
discharge from service.  He was also awarded service 
connection for a healed fracture of the pubic ramus, and 
residuals of a fracture of the right patella, both rated as 
noncompensably disabling effective from the day after 
discharge from service.  Each of these disabilities was found 
to be due to injuries sustained in a motor vehicle accident 
during service.  The Veteran was notified of this rating 
decision by a letter dated in January 1968 and did not appeal 
the decision. 

In January 1973, after no urethral stricture was found at a 
December 1972 VA examination, the disability rating for the 
Veteran's service-connected stricture of the urethra was 
reduced from 10 percent to a noncompensable (0 percent) 
rating, effective April 1, 1973.  The Veteran's overall level 
of service-connected compensation was thereby reduced to a 0 
percent rating.  He was notified of this rating reduction in 
a letter dated in January 1973.  The original notification 
letter was returned to sender, but the RO re-mailed the 
letter to an updated address, and there is no indication that 
the Veteran did not receive the letter as mailed the second 
time. 

In March 1980, the Veteran sought an increased rating for his 
service-connected stricture of the urethra.  After the RO 
provided a VA examination and received private medical 
evidence, the Veteran was informed by an RO letter dated in 
August 1980 that his claim for a rating in excess of a 
noncompensable rating had been denied.  He was provided his 
appellate rights but did not appeal the decision.  The 
decision therefore became final.  See 38 U.S.C.A. § 7105.

The RO received the Veteran's current claim for an increased 
rating for his stricture of the urethra on August 16, 2005.  
Among the evidence received in connection with that claim 
were the results of a VA examination in September 2005, and 
private medical evidence indicating that the Veteran's 
condition had improved such that he was taken off of 
medications in April 2003, but that when next seen on July 
14, 2005, he required medication and dilation.  The September 
2005 VA examination included recordation by history that the 
Veteran required dilation approximately once per year.  

The December 2005 rating decision on appeal awarded the 
Veteran a 10 percent rating for his multiple noncompensable 
service-connected disabilities based on a finding that they 
were permanent and clearly interfered with employment, 
insofar as the Veterans' urethra stricture and residuals of a 
patella fracture required yearly medical treatments.  The 
Veteran has appealed not for a higher rating, but for an 
earlier effective date for the rating assigned.

As noted above, the Veteran's current claim for an increased 
rating was received on August 16, 2005.  Therefore, the 
rating period for consideration is from August 16, 2004.  See 
38 C.F.R. § 3.400(o)(2) (effective date for increased rating 
claim is earliest date that it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, date of 
receipt of claim).  In this matter, the Board finds that the 
first date on which it is factually ascertainable that the 
Veteran had an increase in service-connected disability is 
July 14, 2005, the date of the urological appointment at 
which he was found to require a dilation and medication, 
after his condition had previously been found to have 
improved in April 2003.  Accordingly, and affording all 
reasonable doubt in favor of the Veteran, the Board finds 
that an earlier effective date of July 14, 2005, but no 
earlier, is warranted for the assignment of a 10 percent 
rating for the Veteran's multiple noncompensable service-
connected disabilities.  See 38 C.F.R. §§ 3.324, 3.400(o)(2).



ORDER

Entitlement to an effective date of July 14, 2005, but no 
earlier, for a 10 percent rating for multiple noncompensable 
service-connected disabilities, assigned pursuant to 38 
C.F.R. § 3.324, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


